Citation Nr: 1103793	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 26, 1995, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD) with symptoms of schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  A May 1999 Board decision that denied an effective date 
earlier than October 26, 1995, for the grant of service 
connection for PTSD with symptoms of schizoaffective disorder is 
final.

2.  The Veteran has not alleged that clear and unmistakable error 
was made in the May 1999 Board decision.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
October 26, 1995, for the award of service connection for PTSD 
with symptoms of schizoaffective disorder, is dismissed.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the Veteran's appeal for an earlier 
effective date for the award of service connection for PTSD with 
symptoms of schizoaffective disorder is dependent on the Court's 
interpretation of the law and regulations pertaining to claims 
for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

II.  Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective 
date for the award of service connection for PTSD with symptoms 
of schizoaffective disorder. 

Under the applicable criteria, the effective date for a grant of 
service connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2010).  If a claim is received within one year 
after separation from service, the effective date for the grant 
of service connection is the day following separation from 
service; otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2010).

The Veteran initially filed a service connection claim for 
nervousness in October 1980.  A November 1980 rating decision 
denied his claim.  He subsequently filed a claim for PTSD in 
April 1988.  A September 1988 rating decision denied his claim.  
The Veteran appealed, and in a September 1990 BVA decision, the 
Veteran's claim was once again denied.  The Veteran filed a claim 
to reopen his service connection claim for PTSD in October 1995.  
An April 1996 rating decision denied his claim.  Thereafter, an 
August 1997 rating decision granted service connection for PTSD 
with symptoms of schizoaffective disorder, and assigned a 100 
percent disability rating, effective October 26, 1995, the date 
of his claim to reopen. 

The Veteran filed a notice of disagreement with the effective 
date assigned.  An April 1998 statement of the case was issued; 
the Veteran appealed.  In May 1999, the Board denied the 
Veteran's earlier effective date claim for the grant of service 
connection for PTSD with symptoms of schizoaffective disorder.  
In August 2004, the Veteran filed a Motion to Vacate the May 1999 
BVA decision.  The Veteran alleged that the provision of law in 
38 C.F.R. § 3.157(b)(1) had not been properly considered or 
applied in the adjudication of his earlier effective date claim.  
In September 2004, the Board denied the Veteran's Motion to 
Vacate.  The Board reasoned that "it is well established that 
38 C.F.R. § 3.157 cannot be the basis for an informal claim to 
reopen for service connection with new and material evidence 
where service connection has not already been established."  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2006 Order, 
the Court dismissed the Veteran's claim based on his untimely 
notice of appeal.  Therefore, the May 1999 BVA decision is final.  
See 38 U.S.C.A. § 7104.

While the Veteran has subsequently attempted to refile his claim 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD in February 2006, this claim is 
precluded by law.  In this regard, the Court has determined that 
to seek an earlier effective date for a final rating decision, a 
veteran must file a claim of clear and unmistakable error 
concerning the prior rating decision. See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (finding that only a request for revision 
based on clear and unmistakable error could result in the 
assignment of an effective date earlier than the date of a final 
decision, as free-standing claims for earlier effective dates 
vitiate the rule of finality).

In this case, the May 1999 Board decision is final, and the 
Veteran has not asserted that a clear and unmistakable error was 
made.  The Board concludes that the disposition of the Veteran's 
effective date claim is controlled by Rudd and is based upon the 
operation of the law; because the evidence does not show that the 
Veteran filed a clear and unmistakable error claim with regard to 
the final decision, and has instead attempted to file a free-
standing earlier effective date claim.  The Court has indicated 
that dismissal is the appropriate remedy in cases such as this 
one. See Rudd, 20 Vet. App. 296.  As such, the Board has no 
alternative but to dismiss the appeal as to this issue without 
prejudice to the Veteran's filing a clear and unmistakable error 
claim.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Veteran's earlier effective date claim for the 
award of service connection for PTSD with symptoms of 
schizoaffective disorder is dismissed.


ORDER

The appeal for entitlement to an effective date prior to October 
26, 1995, for the award of entitlement to service connection for 
PTSD with symptoms of schizoaffective disorder is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


